        Case 1:20-cv-04160-MKB-JO Document 6 Filed 09/09/20 Page 1 of 6 PageID #: 18029
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Eastern District
                                              __________         of of
                                                          District  New  York
                                                                       __________


                  Abruzzo Docg Inc., et al.                    )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-04160
   Acceptance Indemnity Insurance Company, et al.              )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         See Attached Rider                                                                                            .


Date:          09/09/2020                                                               /s/ Michael W. Ross
                                                                                         Attorney’s signature


                                                                                    Michael W. Ross (MR4490)
                                                                                     Printed name and bar number
                                                                                       Jenner & Block LLP
                                                                                    919 3rd Avenue, 38th Floor
                                                                                       New York, NY 10022

                                                                                               Address

                                                                                        mross@jenner.com
                                                                                            E-mail address

                                                                                          (212) 891-1669
                                                                                          Telephone number

                                                                                          (212) 909-0840
                                                                                             FAX number
Case 1:20-cv-04160-MKB-JO Document 6 Filed 09/09/20 Page 2 of 6 PageID #: 18030




                                    RIDER
                             Notice of Appearance for:


 ABRUZZO DOCG INC. d/b/a TARALLUCCI E VINO;

 AEMAL, LLC d/b/a YVES;

 ARG 570 LEX, LLC;

 AURIFY BRANDS, LLC;

 BEA’S TAVERN, INC. d/b/a BOTANICA BAR;

 BIG DADDY’S II LLC d/b/a DUKE’S;

 BLACK TAP GROUP LLC;

 BOBO RESTAURANT LLC d/b/a BOBO;

 BROADWAY SRJ, LLC;

 CAPTAIN HADDOCK LLC;

 CITY WINERY LLC;

 C.S.L.L. REST. CORP. d/b/a EJ’S LUNCHEONETTE;

 EMPORIUM OAKLAND LLC;

 EMPORIUM SF LLC;

 ESS-A-BAGEL, INC. d/b/a ESS-A-BAGEL;

 ESS-A-BAGEL;

 883 SIXTH AVENUE, LLC d/b/a ESS-A-BAGEL;

 FGNY PARENTCO, LLC;

 FISH BOX RESTAURANT CORPORATION d/b/a SAMMY’S FISH BOX RESTAURANT;

 FOOD FOR JUNIOR’S INC.;
Case 1:20-cv-04160-MKB-JO Document 6 Filed 09/09/20 Page 3 of 6 PageID #: 18031




 FOURTH WALL RESTAURANTS, LLC d/b/a QUALITY BRANDED;

 FOX SRJ, LLC; G&L RESTAURANT, LLC d/b/a LORING PLACE;

 GEORGE MARCEL LLC d/b/a FAIRFAX;

 GG CAMPBELL, LLC d/b/a THE CAMPBELL;

 GLOBAL DINING, INC. OF CALIFORNIA;

 GRAMERCY FARMER & THE FISH LLC d/b/a FARMER & THE FISH;

 GRAND CENTRAL OYSTER BAR INC. d/b/a GRAND CENTRAL OYSTER BAR;

 HAPPY COOKING LLC d/b/a JOSEPH LEONARD;

 HH BOWEN LLC d/b/a HARLEM HOOKAH;

 HRK FOODS, INC. d/b/a NAYA;

 IL RIFUGIO INC. d/b/a TALLUCCI E VINO;

 JAVELINA TEX-MEX LLC d/b/a JAVELINA;

 JDA GOTHAM, LLC d/b/a DELL’ANIMA;

 KIO RESTAURANT, LLC d/b/a KHE-YO;

 L’ATELIER NYC LLC;

 LA VECCHIA LLC d/b/a TARALLUCCI E VINO;

 LEONELLI RESTAURANTS LLC;

 LE-SE AMSTERDAM 732 RESTAURANT, INC. d/b/a DIVE BAR;

 LITTLE WISCO LLC d/b/a FEDORA;

 MANNAGGIA INC. d/b/a TARALLUCCI E VINO;

 MASA NY, LLC d/b/a BAR MASA & MASA;

 MF PEASANT, LLC d/b/a PEASANT RESTAURANT;

 MONOPOLIO LLC d/b/a TARALLUCCI E VINO;
                                    2
Case 1:20-cv-04160-MKB-JO Document 6 Filed 09/09/20 Page 4 of 6 PageID #: 18032




 NAYA EXPRESS, INC. d/b/a NAYA;

 NAYA EXPRESS II, INC. d/b/a NAYA;

 NAYA HOLDINGS, LLC;

 NO MOORE OYSTERS, LLC d/b/a SMITH & MILLS;

 NORTH 43RD LLC d/b/a TONY’S DI NAPOLI 147 W 43RD STREET;

 PENMANSHIP LLC d/b/a JEFFREY’S GROCERY;

 RACINES NYC LLC;

 RHLP 45 LLC;

 RHLP 284 LLC;

 THE RIBBON WORLDWIDE LLC;

 THE RIBBON WORLDWIDE 44, LLC d/b/a THE RIBBON;

 SAMMY’S S.B. REST. CORP. d/b/a SAMMY’S ORIGINAL SHRIMP BOX;

 SEASHORE RESTAURANT CORPORATION d/b/a SEASHORE RESTAURANT;

 SEINFELD SQUARED LLC d/b/a DIVE BAR 106;

 SKDL CORP.;

 SRG CHURCH STREET, LLC;

 SRG NYP, LLC;

 SRG 1, LLC;

 ST. HELENE LLC d/b/a BAR SARDINE;

 STATE OF MIND HOLDINGS, LLC;

 STOUT, INC.;

 THREE HOOPLES, LTD. d/b/a BROADWAY DIVE BAR;

 TITO ROCKS LLC;
                                       3
Case 1:20-cv-04160-MKB-JO Document 6 Filed 09/09/20 Page 5 of 6 PageID #: 18033




 TWO AND EIGHT GOURMET, LTD. d/b/a DALLAS BBQ 132 SECOND AVE.;

 UNION SQUARE HOSPITALITY GROUP LLC;

 W BBQ HOLDINGS, INC.;

 WHANY LLC d/b/a CAFE WHA?;

 YVES, LLC d/b/a HOLY GROUND;

 1 PERRY LLC d/b/a ROEY’S;

 8TH AND 42ND LLC d/b/a PATRICK’S;

 18 GREENWICH AVENUE LLC d/b/a ROSEMARY’S;

 24 5TH AVE LLC d/b/a CLAUDETTE;

 34 8TH AVENUE LLC d/b/a ANFORA;

 53RD STREET FINE DINING, LLC;

 64TH & 3RD ENTERPRISES LLC d/b/a TONY’S DI NAPOLI 1081 3RD AVENUE;

 68 CLINTON RESTAURANT ASSOCIATES LLC d/b/a PIG & KHAO;

 77 WARREN FOODS, LLC d/b/a WARREN 77;

 93 LUDLOW STREET INC. d/b/a THE DL AND DINNER ON LUDLOW;

 101 WEST 75 BAR AND REST. ENTERPRISES, LTD. t/a BROADWAY DIVE BAR;

 125 HOSPITALITY LLC d/b/a THE GROOVE;

 135 WEST B FOOD & DRINK, LLC d/b/a TINY’S;

 189 CHRYSTIE PARTNERS LP d/b/a THE BOX;

 228 WEST 10TH STREET, LLC d/b/a L’ARTUSI;

 239 PARK AVENUE SOUTH ASSOCIATES LLC d/b/a BIG DADDY’S;

 389 BROOME LLC d/b/a GOLDBAR;

 560 THIRD AVENUE GROCERY CORP. d/b/a DUKE’S ORIGINAL ROADHOUSE;
                                    4
Case 1:20-cv-04160-MKB-JO Document 6 Filed 09/09/20 Page 6 of 6 PageID #: 18034




 643 BROADWAY HOLDINGS LLC d/b/a SWEETWATER SOCIAL;

 976 MADISON RESTAURANT, LLC d/b/a KAPPO MASA;

 1395 SECOND AVENUE RESTAURANT LLC d/b/a JAVELINA;

 1626 SRJ, LLC;

 1650 BROADWAY ASSOCIATES, INC.,

                                   Plaintiffs




                                       5
